PER CURIAM.
Appellant seeks review of a final judgment of injunction for protection against repeat violence which, among other things, prohibited him from using or possessing firearms or ammunition and ordered him to surrender any firearms or ammunition in his possession to the sheriff. As appellant correctly notes, he did not consent to the entry of a final judgment incorporating such provisions, and he was not afforded an opportunity to present evidence regarding whether such provisions were necessary. Such provisions are not mandatory when an injunction for protection against repeat violence is entered. Rather, they may be included if the trial court concludes that they are necessary to protect the petitioner. See § 784.046(7)(b), Fla. Stat. (2001). Because they were entered without due process of law, we vacate those portions of the final judgment which prohibit appellant from using or possessing firearms or ammunition and order him to surrender any firearms or ammunition in his possession to the sheriff, and remand for a hearing at which appellant may present such evidence as he deems appropriate *476regarding the necessity of incorporating such provisions into the final judgment. In all other respects, the final judgment of injunction for protection against repeat violence is affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
MINER, KAHN and WEBSTER, JJ„ concur.